Citation Nr: 0304387	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a nasal 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought.  After receipt of the veteran's timely appeal, the 
Board determined that further evidentiary development was 
necessary in order to properly adjudicate the veteran's 
appeal.  The case was remanded back to the RO in October 2000 
in order that additional medical evidence could be properly 
identified and obtained.  Again in September 2002, the Board 
determined that additional evidentiary development was 
necessary.  The veteran was provided with the required notice 
of the pending development pursuant to correspondence dated 
in December 2002.  The requested development has been 
completed to the extent practicable, and the case has been 
returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
developing all evidence necessary to substantiate his claim 
for service connection.  

2.  The objective medical evidence indicates that the veteran 
sustained a nasal fracture in service, and that he currently 
suffers from a slightly deviated septum as a result.  




CONCLUSION OF LAW

The veteran suffers from residuals of a nasal fracture 
sustained in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he sustained a nasal 
fracture in service, and that he continues to suffer from 
residuals of that fracture.  Accordingly, he asserts that 
service connection for residuals of a nasal fracture is 
warranted.  In such cases, the VA has a duty to assist the 
veteran in developing facts and evidence to substantiate such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for residuals of a nasal fracture.  The 
veteran has been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide with respect 
to his claim for service connection.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement and 
supplemental statements of the case, in the October 2000 BVA 
decision, and in correspondence to the veteran dated in April 
1998, October 1998, June 1999, April 2001, September 2002, 
and December 2002 have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that the claimed 
residuals of a nasal fracture were incurred in service.  He 
was informed of what evidence the VA would attempt to obtain, 
and what evidence he was responsible for providing.  In 
addition, via the above-captioned correspondence, the veteran 
was advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA, and was advised of the evidence obtained as a 
result of the Board's development.  To the extent that any 
VCAA notice requirements may not have been fulfilled, the 
Board observes that given its decision in this case, the 
benefit affected by the notice requirement has been granted.  
Accordingly, the veteran is not prejudiced by any potential 
deficiency in VCAA notice requirements, and it is unnecessary 
for the Board to provide additional notice regarding 
evidentiary development to the veteran as such would only add 
unnecessary delay to adjudication of the veteran's appeal.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for residuals of a nasal fracture has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, post-service clinical 
treatment records, reports of VA rating examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the Board observes that the veteran appeared before 
a Hearing Officer at the RO and provided personal hearing 
testimony in support of his claim for service connection in 
November 1999.  

The Board notes that pursuant to the directives contained in 
its Development Memorandum, the veteran was afforded a VA 
rating examination for the express purpose of determining 
whether any diagnosed residuals of a nasal fracture were the 
result of any injury or injuries sustained during his active 
service.  The rating examination was conducted, and the 
examiner addressed the specific questions as requested by the 
Board to the extent practicable.  Accordingly, in light of 
the foregoing, the Board concludes that scheduling the 
veteran for further rating examinations would likely result 
in unnecessary delay, and would not add anything of substance 
to the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the claim involving entitlement to service connection 
for residuals of a nasal fracture, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran's claim for service connection was 
denied as not well grounded under the law then extant by a 
March 1999 rating decision.  The veteran filed a timely 
appeal, and in October 2000, the Board remanded the issue of 
entitlement to service connection for residuals of a nasal 
fracture back to the RO in order that clinical treatment 
records to which the veteran had previously alluded could be 
properly identified and obtained if available.  Additional 
clinical treatment records were associated with the claims 
file, and the case was once again referred to the Board.  
Since the time of the Board's previous remand, however, the 
VCAA had become effective and additional duty to assist 
requirements were applicable.  The Board reviewed the 
available medical evidence, and noted that some of the 
veteran's service medical records had been destroyed in the 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  Accordingly, in order to ensure that 
all duty to assist and due process requirements were met, the 
Board undertook further development pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

Via a letter dated in December 2002, the veteran was advised 
of the pending development which included notice of the 
request that he be scheduled to undergo a VA rating 
examination for purposes of determining whether or not it was 
at least as likely as not that any diagnosed residuals of a 
nasal fracture were incurred as a result of any incident of 
his active service.  The requested examination was conducted 
in January 2003, and the examiner substantially addressed all 
pertinent questions as directed by the Board.  The case is 
now prepared for adjudication.  

As noted, the veteran's service medical records were largely 
destroyed in the 1973 fire at the NPRC, and are unavailable.  
A review of those records which are available discloses that 
in or about August 1945, he was treated for multiple facial 
lacerations.  The veteran has given varying accounts of the 
circumstances in which he claimed to have sustained his nasal 
fracture.  He has claimed to have been attacked by several 
German soldiers following the end of the war in Europe in 
1945, and that he sustained the injury in combat during the 
closing months of World War II.  In any event, regardless of 
the alleged cause, the records received from the 97th U.S. 
Army Hospital (USAH) near Frankfurt, Germany, dated in March 
1945 and August 1945 disclose that the veteran was treated in 
March for some sort of medical problem (illegible from the 
records), and for multiple lacerations about what was 
described as the supraorbital area of the face in August.  

Private and VA clinical treatment records dating from July 
1985 through October 2001 disclose that in March 1988, the 
veteran was shown to have a deviated septum in addition to 
nasal polyps.  Such problems were noted throughout the 
voluminous clinical treatment records.  Even so, no medical 
opinion contained in those clinical treatment records 
expressly stated that either disorder was the result of 
fractures sustained in service.  The report of a November 
1998 VA rating examination shows that the veteran was noted 
to have some facial asymmetry with the nose deviating 
slightly to the left as a result of what were characterized 
as old nasal fractures.  The examiner did not, however, offer 
an opinion suggesting that the nasal fractures had been 
incurred as a result of the veteran's active service.  

At his personal hearing before the Hearing Officer at the RO 
in November 1999, the veteran testified that on one occasion 
near or after the end of World War II, he was jumped by a 
group of uniformed German soldiers, and was beaten and 
possibly shot in the head.  The veteran claimed that he had 
sustained multiple or repeated injuries to his nose, some 
involving fractures in the closing months of the war.  The 
first instance occurred when he was being shelled by enemy 
forces, and got into a fistfight with another soldier while 
drinking.  According to the veteran, at that time, the medics 
only provided superficial care, although he claimed that his 
nose was essentially flattened.  Other incidents involved 
fights involving American soldiers in which the veteran 
claimed to have sustained blows to the face and head.  

Pursuant to the Board's requested development, the veteran 
was afforded a VA rating examination in January 2003.  The 
report of that examination shows that the examiner reviewed 
the relevant objective medical evidence contained in the 
veteran's claims file, and that he noted the veteran's self-
reported history as discussed above.  The examiner indicated 
that the available service medical records were difficult to 
read, but that they did show that the veteran had been 
treated for facial lacerations in service.  In addition, the 
examiner noted that the veteran had been treated for a 
deviated septum and for nasal polyps following service.  He 
offered that the nasal polyps were not a disorder associated 
with residuals of nasal fractures, per se.  On clinical 
examination, the veteran was shown to have a faint residual 
scar on his nose, and that his nasal septum was visibly 
deviated to the left.  The veteran was only shown to have a 
moderate decrease in air passage on the left, but he was able 
to move air freely through both nostrils.  The examiner went 
on to state that the veteran's self-reported history of 
having sustained nasal fractures was credible, given the 
consistency with which his account was given, and was also 
consistent with the type of residuals he currently 
experienced.  The examiner concluded by stating that it was 
at least as likely as not that the veteran sustained nasal 
fractures in service, and that his currently diagnosed 
deviated septum was a residual of such fractures.  

The Board has evaluated the foregoing, and concludes that the 
evidence supports a grant of service connection for residuals 
of a nasal fracture.  As noted, the veteran's service medical 
records were destroyed in the 1973 fire at the NPRC, but 
service medical records dated in August 1945 indicate that he 
had been treated for facial lacerations.  Further, he was 
noted to have a deviated septum throughout the post-service 
clinical treatment records, and such was attributed to an old 
nasal fracture.  Of some significance here, there is no 
objective medical evidence to suggest that the veteran did 
not sustain nasal fractures in service, or that his deviated 
septum was the result of some other cause.  

Here, the VA rating examiner concluded that the veteran's 
deviated septum was more likely than not the result of nasal 
fractures incurred in service.  The Board observes that the 
examiner acknowledged the insufficiency of the medical 
evidence of record, but nonetheless was able to support his 
opinion and conclusions with a plausible medical rationale.  
Accordingly, the Board finds that after resolving all 
reasonable doubt in the veteran's favor, the evidence 
supports a finding that the veteran suffers from residuals of 
nasal fractures incurred in service.  Therefore, his appeal 
with respect to that issue is granted.  




ORDER

Service connection for residuals of a nasal fracture is 
granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

